The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2014

                                       No. 04-14-00393-CR

                                   Asel ABDYGAPPAROVA,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001CR4918A
                            Honorable Ron Rangel, Judge Presiding

                                          ORDER
       The appellant’s brief was originally due to be filed on October 6, 2014. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
November 5, 2014. Because the brief was not filed by the extended deadline, on November 12,
2014, this court ordered appellant’s attorney to respond to this court in writing, stating a
reasonable explanation for failing to timely file the brief and demonstrating the steps being taken
to remedy the deficiency.

        On November 18, 2014, appellant’s attorney filed a motion for extension of time to file
appellant’s brief, stating his workload had precluded him from timely filing the brief.
Appellant’s attorney mistakenly construed this court’s prior order as extending the deadline for
filing the appellant’s brief to November 14, 2014, and requests a thirty-day extension from that
date to file the brief, for a total extension of more than sixty days from the original due date. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by December 15,
2014.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court